Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


DETAILED ACTION
Per Applicant’s Preliminary Amendment filed 12/7/20
Claims 1-33 have been canceled.
Claims 34-52 have been newly added.


Claims 34-52 are pending.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

II.	Claims 34-49 and 51-52 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Reed et al (US 2012/0290427).

	a.	Per claim 40, Reed et al teach at least one non-transitory computer-readable medium having computer-executable instructions embodied thereon, which, when executed by at least one processor, cause the at least one processor to: 
store in a social network server computer a digital social network representation corresponding to a graph having nodes representing individuals or groups and links representing actual social relationships between the individuals or groups paras 0060, 0068, 0070, 0135—storing and maintaining a graph of information describing and representing the relationships between members of a social network);

obtain relationship-dependent information corresponding to a plurality of links of the graph, and perform automated inference of link quality metrics for the plurality of links of the graph or based on analysis of neighborhoods of the graph (paras 0062, 0071, 0088, 0108-109—obtaining relationship-dependent information corresponding to link contracts supported by addressable nodes of the graph);

enable digital social networking between the individuals or groups, including presenting to the individuals or groups a user-viewable display of at least some of the relationship-dependent information corresponding to links of the graph representing social relationships between the individuals or groups (paras 0061-62, 0067, 0069, 0135, 0148—enabling trusted digital network between members or groups including a user interface and display for interaction); and

facilitate, using the network server computer, exchange of digital value based on a value of at least one of the automatically inferred link quality metrics (paras 0071, 0159-162—using network server to facilitate the exchange of relationship value and link quality metrics).

	Claims 34 and 52 contain limitations that are substantially equivalent to the limitation of claim 40 and are therefore rejected under the same basis.
b.	Per claim 41, Reed et al teach a non-transitory computer-readable medium in accordance with claim 40 wherein the link quality metric based upon which the exchange of digital value is facilitated is social relationship strength (paras 0119, 0123, 0133—vouching relationships to determine the conceptual trust strength of the social relationship).
Claim 35 contains limitations that are substantially equivalent to the limitation of claim 41 and are therefore rejected under the same basis.
c.	Per claim 42, Reed et al teach a non-transitory computer-readable medium in accordance with claim 41 wherein the social relationship strength is obtained by receiving paras 0118, 0124-132, 0137, 0145-146—negative and positive reputation relationship vouching based on complaints and rating/ranking values).
Claim 36 contains limitations that are substantially equivalent to the limitation of claim 42 and are therefore rejected under the same basis.
d.	Per claim 43, Reed et al teach a non-transitory computer-readable medium in accordance with claim 40 wherein the link quality metric based upon which the exchange of digital value is facilitated measures introductions made by a user of a client computer, or a group to which the user of the client computer belongs, within the social network (paras 0119, 0123, 0143—digital value based a group to which the user belong with certain membership privileges within the social graph of the trust network).
Claim 37 contains limitations that are substantially equivalent to the limitation of claim 43 and is therefore rejected under the same basis.
e.	Per claim 44, Reed et al teach a non-transitory computer-readable medium in accordance with claim 40 further comprising determining privacy access settings based on the automated inference of the link quality metrics (paras 0066, 0110, 0114-117, 0156-157—security and privacy settings).
Claim 38 contains limitations that are substantially equivalent to the limitation of claim 44 and is therefore rejected under the same basis.
f.	Per claim 45, Reed et al teach a non-transitory computer-readable medium in accordance with claim 40 wherein the link quality metrics measure a degree to which groups of para 0143—measure of a degree between members in the social network).
Claims 39 and 46 contain limitations that are substantially equivalent to the limitation of claim 45 and are therefore rejected under the same basis.
g.	Per claim 47, Reed et al teach a non-transitory computer-readable medium in accordance with claim 40 wherein the link quality metric based upon which the exchange of digital value is facilitated is a metric of overall quality of interconnections for the neighborhood of the graph (paras 0124, 0147, 0163, 0165-0167—processing to determine rating/score and neighborhood quality based on graph values).
h.	Per claim 48, Reed et al teach a non-transitory computer-readable medium in accordance with claim 40 wherein the automated inference of link quality metrics is based on analysis of neighborhoods of the graph and the neighborhoods of the graph are identified based on a query of link or node data (paras 0147, 0162-163, 0171—connection request and search of logical graph).
i.	Per claim 49, Reed et al teach a non-transitory computer-readable medium in accordance with claim 40 wherein the automated inference of link quality metrics is based on analysis of neighborhoods of the graph and the neighborhoods of the graph are identified based on connectivity, such that the step of identifying neighborhoods comprises selecting neighborhoods having good link quality within the neighborhoods (para 0147—creating neighborhood watch  for trust network members of the social network).
j.	Per claim 51, Reed et al teach a non-transitory computer-readable medium in accordance with claim 40 wherein the automated inference of link quality metrics is based on analysis of neighborhoods of the graph and the analysis of the neighborhoods of the graph comprises: obtaining quality metrics for the neighborhood; and averaging, aggregating, or processing the quality metrics for the neighborhood through a graph algorithm to provide an overall quality metric for the neighborhood (paras 0124, 0163, 0165-0167—processing to determine quality rating/score and metric based on graph and measured algorithms).


Claim Rejections - 35 USC § 103
III.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

IV.	Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al (US 2012/0290427) in view of Yakout et al (US 2012/0303555).

Per claim 50, Reed et al teach a non-transitory computer-readable medium in accordance with claim 40 wherein the automated inference of link quality metrics is based on analysis of neighborhoods of the graph (paras 0071, 0147, 0159-162) as applied above, yet fail to teach the analysis of neighborhoods of the graph comprises analysis of k-vertex connectivity. However Yakout et al teach a graph including vertices comprising analysis of k-vertex connectivity map (paras 0046-47). It would have been obvious to one of ordinary skill in the art at the time the Reed et al and Yakout et al for the purpose of analyzing of a graph k-vertex connectivity which is commonly used for graph analysis of vertices and connections.


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Bader, David A., and Kamesh Madduri. "Snap, small-world network analysis and partitioning: An open-source parallel graph framework for the exploration of large-scale networks." In 2008 IEEE international symposium on parallel and distributed processing, pp. 1-12. IEEE, 2008.

Li, Ning, and Jennifer C. Hou. "FLSS: a fault-tolerant topology control algorithm for wireless networks." In Proceedings of the 10th annual international conference on Mobile computing and networking, pp. 275-286. 2004.

Zhang, Haizheng, Baojun Qiu, Kristinka Ivanova, C. Lee Giles, Henry C. Foley, and John Yen. "Locality and attachedness‐based temporal social network growth dynamics analysis: A case study of evolving nanotechnology scientific collaboration networks." Journal of the American Society for Information Science and Technology 61, no. 5 (2010): 964-977.

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448